DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
Claims 1-6, 9-20 are pending.
The rejection of claims 1, 9 and 10 under 35 U.S.C. 112(b) is withdrawn.
The rejection of claims 1-6, 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Mimura et al is withdrawn.
Claims 1-6, 10-11 stand rejected under 35 U.S.C. 103 as obvious over Mimura et al.
The rejection of claims 1-6, 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by in the alternative as being obvious over 103 Ebisuzaki et al is withdrawn.
The rejection of claims 1-6, 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Hoshiba et al is withdrawn.
Claims 1-6, 10-11 stand rejected under 35 U.S.C. 103 as obvious over Hoshiba et al.
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al in view of Kwak et al.
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al in view of Kwak et al.
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al in view of Nakanishi et al.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Ebisuzaki et al in view of Nakanishi et al is withdrawn.
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al in view of Nakanishi et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (WO Patent 2016/129426 (already of record)).
To further advance the prosecution of this invention, Mimura et al (US Patent Application 2017/0301949 (already of record)) which is an English equivalent of (WO Patent 2016/129426) will be used in this rejection.
Regarding claims 1-6, 10-17, 19-20, Mimura et al teaches preparing a positive electrode mixture comprising Li/P/S sulfide solid electrolyte (Li/P/S-Li2S-P2S5), NMC positive electrode active material (wherein NMC is lithium nickel manganese cobalt oxide) and polymer such as Tuftec M1913 (which satisfies claimed binder and satisfies a maleic anhydride modified hydrogenated SEBS, which satisfies the claimed thermoplastic resin based upon Applicants specification paragraph 45) for a battery (Paragraphs 264-265, 271, 346-352, 359).   Mimura et 
With respect to the 0.01-1% of the binder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.01-1mass% of the binder in the positive electrode mixture in Mimura e al as Mimura et al teaches 0.1mass% or more of the polymer/binder; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  Furthermore, Mimura et al specifically teaches amounts of 0.5 and 1mass% polymer/binder in the examples.  
With regard to the C/S ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the same C/S ratio in Mimura et al as Mimura et al teaches a similar positive electrode mixture as instantly claimed, hence, the same C/S ratio is expected.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Where the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I.

Claims 1-6, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al (US Patent Application 2013/0157143 (already of record)).
Regarding claims 1-6, 10-17, 19-20, Hoshiba et al teaches a positive electrode current collecting member and a positive electrode layer coating composition comprising LiNiCoAlO2 ternary powders as the positive electrode active material, amorphous powders of Li2S-P2S5 as the sulfide based solid electrolyte at a ratio of 35:60 and adding binder A (binder A is styrene-butadiene-styrene thermoplastic copolymer and satisfies claimed carbon containing material binder) (Paragraphs 64, 66-69, 74, Example 2).  Hoshiba et al further teaches binders include styrene butadiene copolymer, natural rubber, ethylene-propylene-diene terpolymer (EPDM) or silicone resin (which satisfies claimed thermoplastic resin and thermosetting resin) (Paragraphs 44, 51).  Hoshiba et al further teaches 0.5-4wt% of binder in the positive electrode active layer (Paragraph 53).  However, Hoshiba et al fails to specifically disclose 0.01 to 1% of the binder and C/S ratio as claimed.
With respect to the 0.01-1% of the binder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  
With regard to the C/S ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the same C/S ratio in Hoshiba et al as Hoshiba et al teaches a similar positive electrode mixture as instantly claimed, hence, the same C/S ratio is expected.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Hoshiba et al teaches a positive electrode mixture comprising the sulfide solid electrolyte, positive electrode active material and binder in an overlapping amount as instantly claimed, hence a similar C/S ratio is expected in Hoshiba et al.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (WO Patent 2016/129426 (already of record)) as applied to claims 1-6, 10-17, 19-20 above, and in further view of Kwak et al (US Patent 2015/0030928 (already of record)).
To further advance the prosecution of this invention, Mimura et al (US Patent Application 2017/0301949 (already of record)) which is an English equivalent of (WO Patent 2016/129426) will be used in this rejection.
Regarding claims 7 and 18, Mimura et al discloses the invention substantially as claimed.  Mimura et al teaches the features above.  However, Mimura et al fails to specifically disclose an oxide electrolyte coating on the active material.
In the same field of endeavor, Kwak et al an active material with a lithium boron oxide or boron oxide coating on the active material in order to suppress side reactions and increase tap density and rolling density (Abstract, Paragraphs 35, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in Mimura et al in view of Kwak et al in order to suppress side reactions and increase tap density and rolling density as taught in Kwak et al.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al (US Patent Application 2013/0157143) as applied to claims 1-6, 10-17, 19-20 above, and in further view of Kwak et al (US Patent 2015/0030928 (already of record)).
Regarding claims 7 and 18, Hoshiba et al discloses the invention substantially as claimed.  Hoshiba et al teaches the features above.  However, Hoshiba et al fails to specifically disclose an oxide electrolyte coating on the active material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in Hoshiba et al in view of Kwak et al in order to suppress side reactions and increase tap density and rolling density as taught in Kwak et al.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (WO Patent 2016/129426 (already of record)) as applied to claims 1-6, 10-17, 19-20 above, and in further view of Nakanishi et al (US Patent Application 2019/0207249 (already of recrd)).
To further advance the prosecution of this invention, Mimura et al (US Patent Application 2017/0301949 (already of record)) which is an English equivalent of (WO Patent 2016/129426) will be used in this rejection.
Regarding claims 7 and 18, Mimura et al discloses the invention substantially as claimed.  Mimura et al teaches the features above.  However, Mimura et al fails to specifically disclose an oxide electrolyte coating on the active material.
In the same field of endeavor, Nakanishi et al teaches a battery comprising an active material with an oxide electrolyte on the surface of the active material in order to prevent reaction between the cathode and electrolyte (Paragraph 184, 187).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in .

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al (US Patent Application 2013/0157143) as applied to claims 1-6, 10-17, 19-20 above, and in further view of Nakanishi et al (US Patent Application 2019/0207249 (already of record)).
Regarding claims 7 and 18, Hoshiba et al discloses the invention substantially as claimed.  Hoshiba et al teaches the features above.  However, Hoshiba et al fails to specifically disclose an oxide electrolyte coating on the active material.
In the same field of endeavor, Nakanishi et al teaches a battery comprising an active material with an oxide electrolyte on the surface of the active material in order to prevent reaction between the cathode and electrolyte (Paragraph 184, 187).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in Hoshiba et al in view of Nakanishi et al in order to suppress side reactions as taught in Nakanishi et al.
Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive. 
With respect to the rejection over Mimura et al and Hoshiba et al, Applicant argues that Mimura et al and Hosiba et al fail to specifically disclose 0.01-1mass% of the binder.  The Examiner respectfully disagrees with the above argument in view of the new rejections above.  see In re Fracalossi, 215 USPQ 569 (CCPA 1982).  Mimura et al further teaches 0.1mass% or more of the polymer in the solid electrolyte composition (Paragraph 241) and adding a positive electrode active material to the solid electrolyte composition (Paragraphs 264-265).  Mimura et al further teaches 0.5wt% and 1wt% of polymer for preparing the positive electrode in the examples (Table 2).  Hoshiba et al further teaches 0.5-4wt% of binder in the positive electrode active layer (Paragraph 53).  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 22, 2021